Citation Nr: 0033905	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  00-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990, and from January 1991 to March 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which reduced the rating 
for the veteran's post-traumatic headaches from 30 percent to 
10 percent.  In September 2000, a Travel Board hearing was 
held before the undersigned veterans law judge.


FINDING OF FACT

Disability due post-traumatic headaches is not shown to have 
improved.


CONCLUSION OF LAW

Restoration of a the 30 percent rating for posttraumatic 
headaches is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.10, 4.13, 4.124a, 
Diagnostic Codes 8045-8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's headaches began with a head injury in service.  
In a November 1997 rating decision, the RO granted service 
connection for chronic headaches, post-traumatic type, and 
rated the disorder 30 percent disabling, effective in June 
1996.  In a January 2000 rating decision, the RO proposed to 
reduce the rating for the veteran's headaches from 30 percent 
to 10 percent.  The RO implemented the reduction, effective 
in July 2000, by a March 2000 rating decision.  The veteran 
is appealing that determination.  He argues that his headache 
disorder has not improved.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(West 1991).  The Board notes 
that that while the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3a, 114 Stat. 2096, ____ (November 9, 
2000) (to be codified at 38 U.S.C. § 5103A), has expanded 
VA's duty to assist claimants, the evidence here is adequate 
to address the matter at hand, and the veteran is not 
prejudiced by the determination herein.  The evidence of 
record does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the statutory obligation to assist the veteran in 
the development of his claim is met.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The United States Court 
of Appeals for Veterans Claims (Court) has noted the present 
level of disability, nevertheless, is of primary concern, and 
that the past medical reports do not have precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The Court has noted that there is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the [VA] Secretary.  Dofflemeyer v. Derwinski, 
2 Vet. App. 277, 280 (1992).  Disability ratings that have 
continued at the same level for five years or more are 
considered to have become stabilized.  38 C.F.R. § 3.344(c).  
If a disability has not become stabilized, and is likely to 
improve, the rating may be reduced if reexaminations disclose 
physical or mental improvement in that disability.  See 
38 C.F.R. § 3.344(c).  Here, the 30 percent rating for the 
veteran's headaches was in effect for less than five years 
when the RO reduced it.  Therefore, the determinative issue 
in this appeal is whether the disabling effects of the 
veteran's headache disorder improved after the 30 percent 
rating was assigned.

The Court has noted that several VA regulations apply to all 
rating reductions, regardless of whether the rating has been 
in effect for five years or more.  Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  Specifically, compliance with 
38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 requires that:

[I]n any rating reduction case not only 
must it be determined that an improvement 
in a disability has actually occurred but 
also that that improvement actually 
reflects an improvement in the veteran's 
ability to function under the ordinary 
conditions of life and work.

Brown at 420-421.

VA correspondence in the veteran's claims file reflects that 
his service medical records are not available.  He has 
reported that he sustained a head injury in February 1991, 
during his service in Saudi Arabia.  On VA examination in 
June 1997, he reported that the head injury occurred when the 
building in which he was taking a shower was hit by a 
missile, and he sustained a severe blow of his head against a 
wall.  He stated that since that injury, he has suffered from 
recurrent headaches, problems with balance and equilibrium, 
dizziness, and associated irritability.  The headaches 
occurred up to several times per week, with no more than one 
or two weeks passing without headaches, and with an average 
frequency of five to ten headaches per month.  They typically 
lasted one to six hours.  He reported that the headaches 
affected his concentration, and that the headaches and 
related symptoms affected his ability to work.  The 
examiner's impression was that the veteran had a post-
traumatic type of concussive syndrome, with associated 
headaches, disequilibrium, balance difficulties, and lack of 
concentration.  The examiner indicated that the disorder was 
moderately disabling and that the symptoms were likely to 
decrease over time.

On VA examination in October 1999, the veteran reported that 
he had headaches almost daily, with at most one week between 
headaches.  He reported that the headaches lasted from one 
hour to all day.  The veteran reported some intolerance of 
certain lighting conditions.  The examiner opined that what 
the veteran described did not meet a strict definition of 
photophobia.  The veteran reported that he continued to 
function in his daily activities during headaches, but that 
he would prefer to go to sleep in a dark and quiet room.  The  
impression was chronic post-concussion type headache.

In February 2000, the veteran wrote that his headache 
disorder had not improved.  He reported that his headaches 
were still chronic, and that his dizzy spells lasted longer 
than they had before.  He reported that in January 2000 he 
had experienced a period of dizziness, accompanied by 
headache, that had lasted 51/2 days straight.  He reported that 
the dizziness was so severe that he had to sit or hold on to 
something, because he had felt as though he was going to 
collapse.  He reported that he worked 31/2 days of that period, 
because he had had no choice, as his income was necessary to 
support his family.  He reported that, during his headaches, 
he had extreme difficulty concentrating and became very 
irritable.  He also had difficulty reading, and could not 
tolerate bright light.  Medication usually did not relieve 
the symptoms.  In June 2000, he again wrote that his headache 
condition had worsened, particularly the dizzy spells.

In February 2000, the veteran's wife wrote that the veteran's 
headaches were steadily getting worse.  She wrote that he got 
headaches at least eight or nine times per month.  She 
reported that, during the veteran's severe headaches, he 
became so irritable, and so sensitive to sound and light, 
that she tried to avoid him at those times.  She reported 
that, during a recent headache, the veteran had become so 
dizzy that he had difficulty walking from one room to 
another, and was not able to eat.

At a September 2000 Travel Board hearing, the veteran 
testified that his headaches lasted from an hour to all day.  
Sometimes they occurred every day, for up to three weeks.  He 
related that he worked in the shipping department of a 
manufacturing company.  His headaches made it difficult for 
him to do his job.  He stated that he nonetheless usually 
went to work or stayed at work as scheduled when he had a 
headache, as he could not afford time off.  He reported that 
in January 2000 he experienced an increase in the frequency 
and duration of dizzy spells.  He was told that he had 
vertigo.  He received medication for vertigo, but the 
medication made him tired.  The veteran's wife related that 
when the veteran had a headache, he became extremely 
irritable and was annoyed by any sound.  She reported that 
she usually took their children and their dog and left the 
house when one of his headaches started.  She stated that his 
headache disorder had gotten worse.

The RO evaluated the veteran's chronic post-traumatic 
headaches under Diagnostic Codes 8045, for brain disease due 
to trauma, and 8100, for migraine headaches.  Under 
Diagnostic Code 8045, subjective complaints such as headache 
are rated at no more than 10 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000).  Under Diagnostic Code 8100, the 
percentage ratings for migraine headaches are as follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
............................................... 50

With characteristic prostrating attacks 
occurring on an  average once a month 
over last several months  ...... 30

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  
........................... 10

With less frequent attacks  
......................................... 0

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

The veteran and his wife both reported that his headache 
disorder has gotten worse, rather than better, in recent 
years.  While the VA physician who examined the veteran in 
1997 indicated that the veteran's symptoms were likely to 
improve, the report of the veteran's 1999 VA examination does 
not reflect that improvement occurred.  Indeed, taking into 
consideration examination reports, and the accounts by the 
veteran and his wife, the Board finds that it is not shown by 
a preponderance of the evidence that there has been 
improvement in the symptoms of the veteran's service 
connected headache disorder.  Therefore, the evidence does 
not support the March 2000 reduction in the rating, and 
restoration of a 30 percent rating is warranted.


ORDER

Restoration of a 30 percent rating for post-traumatic 
headaches is granted, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 

